Citation Nr: 0504594	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1970 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDING OF FACT

The veteran does not have MS attributable to his military 
service; MS was not manifested until more than seven years 
after service.


CONCLUSION OF LAW

The veteran does not have MS that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran contends that he began to experience early 
symptoms of MS while in active military service, about 28 
years before he was diagnosed with MS.  

The record shows that the veteran currently suffers from MS, 
which was diagnosed on November 27, 2000.  The record does 
not reveal any finding of MS during the veteran's period of 
active military service, in the seven years after separation 
from active military service, or in the years leading up to 
the diagnosis of MS in 2000.  The veteran claims, however, 
that he has shown and been treated for some of the symptoms 
of MS beginning during his time on active duty.  

The veteran claims to have been treated for symptoms which he 
now believes were early signs of MS at the Naval Station 
Mayport, Florida dispensary while in active military service.  
The available service medical records (SMRs) only indicate 
visits to Mayport for semen analysis in 1972.  In his 
comments attached to his substantive appeal, the veteran 
claimed that when he asked for records from the Mayport 
dispensary he was told that none existed.  

The veteran also avers treatment over the years for a number 
of other possible symptomatic ailments, and claimed that, 
according to VA, no records of treatment exist.  The RO, in 
its notification of duty to assist letter dated April 27, 
2001, notified the veteran that the RO had requested the 
veteran's SMRs and the treatment records from the civilian 
physician who had made the diagnosis of MS.  In that letter, 
the RO also told the veteran what evidence was necessary to 
establish entitlement, and asked the veteran to tell the RO 
about any additional information or evidence that the veteran 
wanted assistance in obtaining.  Yet, the veteran never 
identified to the RO where those records of the claimed 
treatment of possible symptomatic ailments might be found, 
and the RO apparently never sought any records other than the 
SMRs and the private records connected with the diagnosis of 
MS in November 2000.  The Board notes that there are two 
letters from service buddies of the veteran attesting that 
they knew him to be clumsy in the service, as early as 1970.  

In order to obtain the medical records the veteran averred 
would support his contention that his MS originated in 
service, and to attempt to determine the etiology of his MS, 
this case was remanded by the Board in November 2003.  The RO 
was tasked with contacting the veteran and requesting that he 
identify the names, addresses and approximate dates of 
treatment for all health care providers, VA or private, who 
may possess additional records pertinent to his claim.  With 
any necessary authorization from the veteran, the RO was 
asked to attempt to obtain and associate with the claims file 
any medical records identified by the veteran.

If the RO was unsuccessful in obtaining any medical records 
identified by the veteran, it was to inform the veteran and 
his representative of this and ask them to provide a copy of 
the outstanding medical records.

Thereafter, the veteran was to be afforded a VA examination 
by a physician to assess the time of onset of the veteran's 
MS.  The examining physician was asked to provide an opinion 
as to whether it is likely, unlikely, or as likely as not 
that the veteran's MS began during or within seven years of 
the end of the veteran's active military service.  

On remand, in a March 2004 letter to the veteran, the RO 
requested that the veteran provide, in as much detail as 
possible, the specifics of the veteran's averred in-service 
medical treatment.  He was also requested to provide any 
specific information he had in his possession which would 
support his claim for service connection for MS.  Specific 
examples of needed evidence were provided.  The veteran 
responded within days that he had nothing else to submit.

The RO requested that the VA Medical Center (VAMC) in 
Mountain Home, Tennessee provide any treatment records 
showing treatment of the veteran.  Mountain Home responded, 
providing only four pages of records documenting treatment in 
July 2000.  The veteran complained of numbness in the lower 
extremities over the previous 12 to 24 months.  The treating 
physician diagnosed peripheral neuropathy secondary to 
degenerative joint disease.

The RO requested that the National Personnel Records Center 
(NPRC) attempt to locate any treatment records from the U.S. 
Naval Station, Mayport, Florida.  Without details from the 
veteran, the RO could only ask for records from a broad 
period of time.  NPRC responded in May 2004 that, given the 
information which was furnished to NPRC, no search was 
possible.  

The veteran was afforded a VA medical examination in July 
2004 at VAMC Mountain Home.  The examiner recounted the 
veteran's medical history as recorded in the record, and as 
provided by the veteran.  After a physical examination, the 
examiner diagnosed the veteran with MS.  The examiner noted, 
however, that there was no evidence present on which he could 
etiologically connect the veteran's MS with his military 
service.  

In August 2004 the veteran was provided with a copy of a 
supplemental statement of the case (SSOC) dated in July 2004.  
The SSOC noted that no records were obtained for treatment at 
Mayport, and, in the cover letter, the veteran was advised to 
provide any comment he wished concerning additional 
information in support of his claim.  The veteran's 
representative communicated with the VA Appeals Management 
Center in November 2004, noting that no further argument 
would be submitted.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  MS may be presumptively 
service connected if it becomes manifest to a degree of 10 
percent or more within seven years of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2004).

Here, there is medical evidence of a current disability, but 
there is no medical evidence of a nexus between the current 
disability and any in-service disease or injury.  There is 
also no evidence that the veteran's MS was manifest to a 
degree of 10 percent or more within seven years of leaving 
qualifying military service.

The veteran's entry and release from active duty examinations 
were completely normal as regards anything related to MS.  
His SMRs show treatment at the Mayport medical facility, but 
there is no suggestion that it is related to MS or to 
symptoms that might be attributed to MS.  His SMRs also cover 
the period of his reserve duty through March 1989, and shows 
no indication of diagnosis of or treatment for anything even 
remotely related to MS.  

An October 2000 treatment note indicates that the veteran had 
a history of gait ataxia associated with a strange, somewhat 
numb feeling in his lower extremities which was thought to 
have been precipitated by a fall at work in 1999.  As noted 
above, the veteran was first diagnosed with MS in November 
2000, some 28 years after leaving active duty, and well 
outside the seven-year presumptive period permitted by 
regulation for presumptive service connection.  In a 
treatment note dated in November 2000, M.E. M.D., Ph.D., 
noted that it was likely that the veteran had MS, and that he 
had had this for sometime.  However, no estimate was provided 
to identify just how long that might be.  

The examination of July 2004 diagnosed MS, but specifically 
noted that there was no evidence present on which the 
examiner could etiologically connect the veteran's MS with 
his military service.

The veteran's two friends who had served with him in the Navy 
were asked to provide statements regarding their observations 
of the veteran in the Navy.  Both described the veteran as 
being "clumsy" while in service.  

The only evidence of record supportive of the veteran's claim 
that his current MS is related to his military service 
consists of the lay statements of the veteran himself and 
those of his two service buddies.  Competent lay evidence is 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2004).  
Medical diagnosis, by its very nature, however, requires 
specialized education, training, and experience.  Thus, while 
the veteran and his buddies are competent as laypersons to 
describe the veteran's "clumsiness" in service, they are 
not competent to provide medical opinion as to what such a 
symptom represented.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1).  In other words, if the 
clumsiness experienced by the veteran truly represented a 
prodromal symptom of MS, such a conclusion could only be made 
by competent medical authority.  For that reason, a medical 
opinion was sought when the Board remanded this case.  Even 
with consideration of the veteran's history of symptoms, the 
examiner found no basis to etiologically relate the MS 
diagnosed in 2000 to the veteran's period of military 
service.  Based on such a conclusion it is reasonable to 
infer that the examiner found no symptoms during service or 
during the presumptive period to which MS could be traced.  
The Board asked in its remand for an opinion on the time of 
onset and whether MS was manifested during the seven-year 
presumptive period.  It appears that the examiner was 
responding to this question when he said that MS could not be 
attributed to the veteran's military service.  

In short, the absence of symptoms recognized by competent 
authority as due to MS until many years after service, as 
well as the VA examiner's opinion that MS is not related 
etiologically to the veteran's period of service, leads the 
Board to conclude that the preponderance of the evidence is 
against the veteran's claim of service connection.  

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of any doubt 
belongs to the veteran.  38 U.S.C.A. § 5107 (2002); 38 C.F.R. 
§ 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  The Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, on the basis of the above analysis, and 
after consideration of all of the factors, the Board finds a 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was first apprised of VA's 
duties to both notify and assist in correspondence dated in 
April 2001, the month following receipt of his claim, and 
months before the adverse decision by the RO.  

Specifically regarding VA's duty to notify, the April 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and a SSOC reporting 
the results of the RO's reviews, and the text of the relevant 
portions of the pertinent law and VA regulations.  In June 
2004, the RO also provided a detailed update of VA's duties, 
the status of the veteran's claim, and what specific evidence 
the veteran should submit in support of his claim.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's SMRs and service records.  As noted 
above, there was no success in obtaining any other treatment 
records from Naval Station Mayport.  Also as noted above, the 
veteran was told by Mayport that they did not exist, and NPRC 
was unable to execute a search because the veteran had not 
provided detailed information required to narrow the search.  
The Board notes in this regard that in order for VA to assist 
in obtaining evidence, the veteran must cooperate fully with 
VA's reasonable efforts.  38 C.F.R. § 3.159 (c)(1)(i).  Here, 
the veteran has twice indicated he had nothing further to 
contribute.  Since Mayport has already told the veteran that 
it does not have any clinical records showing treatment of 
the veteran, a remand to have the RO try to retrieve such 
records would be pointless.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The RO 
obtained and incorporated into the record the private 
treatment records discussed above.  Also as noted above, the 
veteran was afforded a VA examination.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.


ORDER

Service connection for multiple sclerosis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


